Citation Nr: 0812118	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
disabling for diabetes mellitus.  

Entitlement to service connection for the residuals of a 
cerebral vascular accident.


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a Manchester, New Hampshire decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
September 2005.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, in and of itself, does 
not currently necessitate regulation of the veteran's 
activities. 

2.  Resolving all reasonable doubt in favor of the veteran, 
the veteran's cerebral vascular accident is related to the 
veteran's service connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 
7913 (2007). 

2.  The cerebral vascular accident is proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Concerning the veteran's claim for an increased rating for 
his diabetes mellitus, in an April 2005 letter, issued prior 
to the decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence he 
has in his possession that pertains to the claim.  A March 
2006 notice letter advised the veteran that the evidence 
needed to show that his disabilities were worse in severity 
including evidence addressing the impact of his condition on 
employment, the severity and duration of his symptoms, and 
the types of evidence to show such.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The veteran was also provided 
with notice of the information and evidence needed to 
establish a disability rating and an effective date for his 
disability in the March 2006 notice letter.  See Dingess, 
supra.  The pertinent rating criteria for his disability was 
provided in the February 2006 statement of the case.  The 
claim was last readjudicated in June 2006. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, a VA examination report, 
private medical records, and medical articles.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran responded to the notice 
indicating that treatment is rendered at private medical 
facilities, and these records have been obtained.  
Additionally, the veteran was afforded a VA examination to 
ascertain the level of disability currently manifested by his 
diabetes mellitus.  Moreover, he was an active participant in 
the claims process by providing medical records and medical 
articles.  There is no indication that there are additional 
relevant records to obtain and there is no additional notice 
that should be provided.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881; see also Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis
The Board has considered all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).




Increased Rating for Diabetes Mellitus

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, at the time of an 
initial rating separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.

Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet warrants a 20 
percent rating.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated warrants a 60 
percent rating.  A total evaluation of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).
 
A private treatment record dated in March 2005 indicates that 
the veteran took metformin twice daily for his diabetes 
mellitus without difficulties.  His glucose readings were 
between 90 and 110 and his diabetes was under good control.  

A private treatment record dated in May 2005 indicates that 
the veteran's blood sugars were between 60 and 100 and his 
diabetes was under great control.  

A private treatment record dated in June 2005 indicates that 
the veteran's metformin intake was reduced from twice daily 
to daily.  Additionally, the examiner indicated that the 
veteran would likely be able to discontinue metformin use in 
September 2005.  Also, the examiner indicated that the 
veteran's hbA1C of 4.5 indicated that he essentially no 
longer had diabetes. 

A VA examination report from July 2005 indicates that the 
veteran's claims folder and outpatient records were reviewed 
prior to the examination.  The examiner reported the veteran 
had no episodes or hospitalizations for ketoacidosis or 
hypoglycemic reactions; the veteran was on a restricted diet; 
was taking metformin daily; there were no restrictions on the 
veteran's activities reported due to his diabetes; and the 
veteran saw a diabetic care provided every three months.  The 
examiner also reported that the veteran had lost 60 pounds 
since his stroke in November 2004.

The Board acknowledges the veteran's complaint in his 
statement of July 2006 that he feels he is being penalized 
for his healthier lifestyle with resulting excellent control 
of his diabetes.  However, the diagnostic codes and 
prescribed percentages of disability were created to 
ascertain and compensate for the veteran's severity of his 
disability.  Therefore, the appropriate level of disability 
for the veteran's diabetes mellitus is 20 percent due to the 
fact he is apparently taking an oral hypoglycemic agent and 
is on a restricted diet, but there is no regulation of the 
veteran's activity.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's diabetes has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

Service Connection for the Residuals of a Cerebral Vascular 
Accident

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In order to establish 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2007).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that in light of 
the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), 
an accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.

In a VA examination report in July 2005, the VA examiner 
indicates that it was not possible for the examiner to say 
without resorting to speculation whether the veteran's 
service connected diabetes mellitus and cerebral vascular 
accident were related.  However, the veteran submitted an 
opinion from his private physician, indicating that there was 
no doubt that the veteran's diabetes mellitus was a causal 
factor in his cerebral vascular accident (stroke), regardless 
of the order of development of his diabetes and other 
cardiovascular conditions.  The physician also noted that the 
diabetes contributed to the stroke.  Given the fact that the 
veteran has submitted a medical opinion which indicates a 
link between his diabetes mellitus and cerebral vascular 
accident, this is an appropriate case in which to invoke VA's 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.  Thus, after resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that he is entitled to a grant of service connection for his 
cerebral vascular accident as secondary to his service-
connected diabetes mellitus.


ORDER

Entitlement to an initial rating in excess of 20 percent 
disabling for diabetes mellitus is denied.  

Entitlement to service connection for the cerebral vascular 
accident is granted, subject to the regulations applicable to 
the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


